DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of:
(i) a single device: (i-a) a vaginal ring; 
(ii) a single uterine fibroids characteristic: (ii-b) symptomatic uterine fibroids (symptom comprises at least one of: heavy menstrual bleeding, menstrual pain, pelvic pressure, abdominal pressure, pain during intercourse, urinary flow frequency, constipation, menorrhagia, anemia, and dysmenorrhea); and
(iii) a single treatment duration or multiple duration scheme (iii-a) two weeks to six months treatment period without interruption,
claims 1-8 reading thereon, in the reply filed on 3/7/2019 remains acknowledged.
The Examiner previously noted that the symptom election under (ii-b) was construed to select menstrual pain, taught in the Chen reference, discussed below.

Response to Arguments
Applicants' arguments, filed 2/2/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites a daily dose of the active agent (limited to mifepristone) does not exceed 120 mcg.  The Examiner’s review of the specification failed to identify the open range up to 120 mcg.  Accordingly the open ended range of claim 1 introduces New Matter.
Dependent claim 4 recites the active agent is delivered at a daily dose ranging from 50-100 mcg.  The Examiner identified the ranges 50 mcg to 1 mg and from 100 mcg to 500 mcg (p. 9) (100 mcg is a lower endpoint of this range, not construed as an upper range endpoint).  The disclosure does not demonstrate that Application was in possession of or put the public in possession of the amended claim 4 range, 50 mcg to 100 mcg.  Accordingly, the new range of claim 4 introduces New Matter. 
See MPEP 2163.05 (II):
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); …

While these and other cases find that recitation of an undisclosed species may violate the description requirement, a change involving subgeneric terminology may or may not be acceptable. Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). … See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)). Each case must be decided on its own facts in terms of what is reasonably communicated to those skilled in the art. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984) (emphasis added).

See also MPEP 2163.05 (III):

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion") (emphasis added).  

In the instant case, the claimed subgenus ranges are not described; the new ranges are not disclosed in the specification to be part of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites the delivery device is “placed close to uterine fibroid”, but the claim also recited the delivery device “is a vaginal ring”.  It is confusing whether the “vaginal” description of the ring controls the claims, to require placement in the vagina, or what other meaning is ascribed to “place[ment] close to uterine fibroid”.  The Examiner did not identify discussion in the specification of placement in the uterus, or any location besides the vagina.  Because these two phrases indicate different placement locations, it is not clear which controls.  If the proximity “close” controls, it is unclear the metes and bounds encompassed by this language, outside of intravaginal placement.  The Examiner continues to construe the claimed placement to include intravaginal placement of the vaginal ring, which satisfies the amended “close to uterine fibroid”, in a woman with uterine fibroid(s).  Review of the disclosure did not identify any description to clarify the remaining confusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2005/0197651 A1; 2005; IDS reference), in view of Stöckemann et al. (US 6,043,234; 2000).
Chen teaches a vaginal drug delivery device that includes a mixture of drug and other components (abstract);  applicant elected Mifepristone is an anti-progesterone at the receptor level; it is used widely in clinic for the treatment of uterine myoma (uterine fibroids) [0003].  Mifepristone is an anti-progesterone at the receptor level. According to clinical experiments, Mifepristone can combine with the estrogen and androgen receptors, reducing the available receptors that can be combined with estrogen and angrogen in uterine myoma tissue. It is used widely in clinic for the treatment of uterine myoma [0003].  The biological effectiveness is low if it is used orally.  In order to reach certain treatment regimes, the oral dose has to be increased to 10-25 mg/day.  A series of side effects are discussed during a long time to treat uterine myoma [0004]. The vaginal drug delivery device is inserted into the vagina to treat the patient (abstract; 
A preferred embodiment is taught, which discusses preparation of applicant elected vaginal rings (paragraphs 0041-0042):

    PNG
    media_image1.png
    350
    584
    media_image1.png
    Greyscale

Placement of a drug mixture, such as mifepristone mixture, into the tube reads on applicant elected vaginal ring.
The illustrated vaginal ring can be used to treat uterine myoma (fibroid) [0055].
In Application 3 (paragraphs 0061-0062) Mifepristone is mixed with excipients, and then packaged into silicone rubber to form a vaginal ring (paragraphs 0061-0063):

    PNG
    media_image2.png
    348
    575
    media_image2.png
    Greyscale

The vaginal ring of Application 3 contain mifepristone in Applicant elected vaginal ring delivery device containing encapsulated mifepristone in a part of the vaginal ring (see Figure 2 c and description at paragraph 0032).
In Clinical Test I a 47-year old female with irregular menstruations and associated severe pain [Applicant elected menstrual pain as a symptom of uterine fibroids, reading on claim 5] for the previous 2 years was diagnosed with uterine myoma (uterine fibroids); she began to use the vaginal ring of Application 3 on November 13, 2000; her menstruation came back on Mar. 20, 2001, which means that this vaginal ring had been releasing effective amount of drug during the treatment period; she did not have abdominal pain or other discomfort feeling when menstruation came back; the vaginal ring was removed on March 2001 and the uterus and myoma were found to be much smaller at that time (paragraphs 0088-0090).  Similar benefits were found in Clinical Test II, when the vaginal ring of Application 3 was used in another female diagnosed with endometriosis, and uterine myoma, and with severe pain before and after menstruation.  Disappearance of pain occurred after 10 days; menstruation 
The clinical benefits in two women (see also Clinical Test 2, where the woman had uterine myoma, severe abdominal pain before and after menstruation, and used the vaginal ring described in Application 3 from July 2000 to October 2000; i.e., 3 months, before the menstruation came back per [0091]-[0092]) with uterine fibroids, when a mifepristone containing vaginal ring was used demonstrates a therapeutically effective amount of this active agent was present in the Application 3 vaginal rings.
Regarding the limitation of claim 1, that the daily dose does not exceed 120 mcg (µg/day), recited in claim 15, inspection of Figure 4 demonstrates that the maximum μg release is about 1200 μg (1.2 mg), during the first week.  This release (per week) corresponds to about 170 μg/day, which is above the amendment that a daily dose of the active agent does not exceed 120 mcg.  It is noted that at week 12, the release is about 680 mcg, i.e., about 97 mcg/day, reading on and rendering obvious the amended claim 4 range.

    PNG
    media_image3.png
    674
    933
    media_image3.png
    Greyscale

The woman in Clinical Trial I began to use the vaginal ring on November 13, 2000.  Her menstruation returned on March 20, 2001, and the vaginal ring was removed on “March 2001”, around the start of menstruation.  This means the vaginal ring was in place 18 weeks and a few days (until 3/20/2001), reading on the time period of claim 6.
The Examiner reminds Applicant that an appeal of several rejections based on Chen were reviewed by the PTAB in parent Application 14/017,524 (Decision, mailed 1/25/2019). The PTAB found that Figure 4, consistent with the two Clinical Tests reported in Chen, both of which lasted at least 12 weeks, the same time period reported in Figure 4 (p. 7), would be interpreted as a weekly release rate, and agreed with the Examiner that the weekly rate correlates to a maximum average release rate of 170 μg,. 
PTAB Decision is “Law of the Case”
Per MPEP 706.07(h)(X)(A), the Decision of the Board in parent Application 14/017,524, mailed 1/25/2019, is the “law of the case” and is thus controlling on any subsequent, related application after the Decision.  The instant claims are drawn to similar subject matter, with certain elements controlling with respect to the instant claims:
In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application.
However, 170 mcg is above the maximum now permitted by claim 1.  Accordingly, Chen no longer anticipates the claimed methods.
The Examiner further notes that Chen teaches prior art mifepristone vaginal rings, that release about 30 mcg on day 1, but the release rate drops off quickly over the first few days (Figure 3), which is not consistent in release.  Nonetheless, the 30 mcg/day may be considered a lower dose, which can be construed together with higher daily release rates of Figure 4, to comprise a range from 30 mcg to 170 mcg, from which it would have been obvious to select intermediate release amounts, rendering obvious claims 1 & 4 amounts.  
Stöckemann also clearly teaches a range of daily mifepristone release rated for treating uterine fibroid in a vaginal ring overlapping with and encompassing the claimed ranges, which render the claimed ranges prima facie obvious:
Stöckemann teaches a product that contains a pharmaceutical agent for treating, inter alia, leiomyomata uteri (uterine fibroid) (abstract).  Competitive progesterone 
The dosage of the competitive progesterone antagonist can be in both the ovulation-inhibiting and the nonovulation-inhibiting range of this antagonist (3:8-10).
Regarding administration route, for local use, for example, vaginal rings are among forms that are suitable (5:15-17).
Regarding the dose of RU486, Stöckemann teaches the range 0.01-100 mg (ranging from daily to weekly dose; 5:21-24; claims 3-4, 11). If the administration of the competitive progesterone antagonist that is to be used according to the invention is done by a vaginal ring, these administrations systems must be designed so that the dose of the composition progesterone antagonist that is released by it daily lied in this range 0.01 to 100 mg (minimum 10 mcg to maximum 100 mg daily, a range overlapping with the range of claim 1, and encompassing the range of claim 4) progesterone antagonist.
Stöckemann establishes the daily release rate of mifepristone from 10 mcg daily up to 100 mg daily.  Stöckemann further teaches doses can be either ovulation-inhibiting or nonovulation inhibiting.  Consider the woman of Chen: The woman in Clinical Trial I began to use the vaginal ring on November 13, 2000.  Her menstruation returned on March 20, 2001, and the vaginal ring was removed on “March 2001”, around the start of menstruation.  This means the vaginal ring was in place 18 weeks and a few days (until 3/20/2001), reading on the time period of claim 6.

As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (emphasis added).
It is clear that there is no disclosure of criticality, in that prior renditions of the claims presented permitted up to 500 mcg daily mifepristone dose, and a claimed daily release dose from 100-400 mcg. Now the claims require no more than 120 mcg/day, 
Additionally, the claimed mifepristone daily release range of claim 1 overlaps with the Stöckemann range, rendering the claimed range prima facie obvious.  Regarding claim 4, the claimed range lies inside the daily release range taught by Stöckemann, rendering the claimed range prima facie obvious.
See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). …
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).
The Examiner notes that the rejection is based on using lower amounts of mifepristone than the example of Figure 4, and the woman described.  A lower dose would have been motivated by the desire to improve upon Chen, by optimization of dose, motivated by finding a workable (lower) dose, resultant in efficacy in treating the uterine fibroid, with a lower level of drug sufficient to achieve the therapeutic objective.  Stöckemann indicates that the dose can be above or below the dose that affects 
Use of lower dosage would also have been motivated to save cost on the amount of drug used, motivating routine optimization of the daily dose released.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611